Citation Nr: 1548637	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-20 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include dementia and posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and W.M.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1969.  The Veteran died in October 2013.  The appellant is the Veteran's widow.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's claim was remanded in October 2013, to afford him a hearing before a member of the Board.  Later in October 2013, VA received notification that the Veteran had passed away.

The Board notes that the claim originally was listed solely as one for entitlement to service connection for PTSD, as the RO interpreted the Veteran's July 2011 substantive appeal to have limited his appeal to that issue.  However, the July 2011 VA Form 9 specifically indicated therein that the Veteran believed, "My disability with dementia is intertwined with PTSD."  As such, the issue has been listed as above.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In May 2014, the appellant notified VA that she wanted to be substituted for the Veteran as the appellant in the pending claim for entitlement to service connection.  In a July 2015 letter, the RO notified the appellant that she met the requirements for substitution and that she was recognized as the substitute claimant in this case.

In July 2015, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a hearing in Winston-Salem, North Carolina.  A transcript of the hearing has been associated with the electronic claims file.

Subsequent to the last adjudication by the agency of original jurisdiction (AOJ), the appellant submitted additional pertinent evidence at the travel board hearing in July 2015.  However, she indicated during that hearing that she wished to waive initial RO consideration of that evidence.  Cf. 38 C.F.R. § 20.1304 (2015). 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

In May 2013, the Veteran requested nonservice-connected pension benefits with aid and attendance.  It does not appear that this matter was adjudicated and as such the issue of entitlement to non-service connected pension with aid and attendance is REFERRED to the Agency of Original Jurisdiction for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's psychiatric problems, which she asserts included dementia and PTSD, were caused by events occurring during his military service.

The records indicate that the Veteran initially began his period of overseas service in Vietnam, but he and his wife have asserted that once his commanding officer became aware that his older brother also was serving in Vietnam that the Veteran was transferred to Korea.  During his tour in Korea, the Veteran's brother was killed in Vietnam.  The Veteran claims to have felt guilty about being transferred to Korea, while his brother stayed in Vietnam and was killed.  

In addition, the Veteran reported that he served on guard duty, that his area was subjected to artillery fire, and that he was concerned for his health and safety due to the hostile military activity.

After service, the appellant reported that the Veteran had always been edgy and would sometimes react to noises.  He also experienced anxiety, outbursts, nightmares, intrusive thoughts, memory problems, hypervigilance, and depression.  

The Veteran's post-service treatment records include diagnoses of vascular dementia that was progressive in nature.  The Veteran reported initial treatment in 2004; however, VA treatment records only from January 2006 have been associated with the claims file.  The records do indicate that in April 2004 the Veteran suffered a stroke.  In June 2008, a PTSD screen was negative.  A September 2009 letter from a private physician indicated that the Veteran was being treated for a combination of Alzheimer disease and vascular dementia.  The physician noted that PTSD had been considered, based on the Veteran's reports of serving in Vietnam with his brother, moving from a combat zone, and his brother remaining in combat and being killed.  The letter continued,

Posttraumatic stress disorder (PTSD) is common among veterans returning from combat and there is some evidence that it may be associated with reduced cognitive function.  Studies presented recently have suggested that there is an increased risk of developing dementia in patients with combat related PTSD, over and above the usual rate in the population.  This study presented at the International Conference for Alzheimer disease 2009 in Vienna suggested that the rate of dementia was 10.6% in patients with diagnosed PTSD over 7 years as compared to the population rate of 6.6%.

It is not clear to me whether [the Veteran] has ever pursued the evaluation or been given the diagnosis of combat related PTSD, but this is something that should be investigated.

In light of the foregoing, the Board concludes that a medical opinion could be valuable in determining the nature and etiology of the Veteran's psychiatric problems prior to his death.

In addition, in a May 2011 letter, the appellant stated that she had attempted to obtain VA treatment records for the period prior to January 2006, but had been unsuccessful.  There was a suggestion that the records might have been destroyed.  Additional efforts on VA's part should be undertaken to attempt to obtain those records.  

Finally, the evidence of record indicates that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA) from January 2006.  The claims file does not indicate that the RO attempted to obtain any records from SSA.  Efforts should be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from all applicable VA facilities prior to January 2006.  If such records cannot be located, notation should be made in the file and the appellant notified.

2.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the electronic claims file.  If these records are unavailable, this should be noted and explained in the electronic claims file, with appropriate notice provided to the Veteran. 

3.  Once the above has been completed, to the extent possible, obtain a medical opinion from a VA or VA-contracted psychiatrist or psychologist.  The opinion provider should consider the electronic claims file and should note review of the record in the report.  The opinion provider should provide the following information, based on the medical and lay evidence of record:

a) Is the stressor claimed by the Veteran related to his fear of hostile military or terrorist activity?

b) If so, is the claimed stressor adequate to support a diagnosis of PTSD?

c) If so, are the Veteran's symptoms related to the claimed stressor?

d) As to any other diagnosed psychiatric disorder during the appellate time period, including vascular dementia, is it at least as likely as not (a 50 percent or greater probability) that such disorder had its onset during military service or is otherwise related to military service?  In reaching that conclusion, the examiner should consider, and discuss to the extent necessary, the September 2009 letter from the Veteran's private physician discussing studies showing an increased risk of dementia in service members with combat experience and PTSD.

The opinion provider should give a complete rationale for any opinion provided.  If the opinion provider determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the opinion provider's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  After the above is complete, readjudicate the appellant's claim.  If a complete grant of the benefits requested is not afforded, issue a supplemental statement of the case (SSOC) to the appellant and she should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




